I N THE COURT OF APPEALS OF TENNESSEE



W ENDY SETTERS, i ndi vi dua l l y a nd             )   C/ A NO. 03A01- 9605- CV- 00161
a s t h e pa r e nt o f t he mi nor s ,             )   M M NN COUNTY CI RCUI T COURT
                                                         c I
M l a ni e Ann Se t t e r s a nd
  e                                                 )
Ni c o l e Kr ys t a l Se t t e r s ,               )

                Pl a i nt i f f - Appe l l a nt ,
                                                    )
                                                    )
                                                    )
                                                                        FILED
                                                    )
                                                                         October 1, 1996
                                                    )
v.                                                  )
                                                                       Cecil Crowson, Jr.
                                                    )                   Appellate C ourt Clerk
                                                    )
                                                    )
PERMANENT GENERAL ASSURANCE                         )
CORPORATI ON,                                       )
                                                    )
                De f e nda nt - Appe l l e e ,      )
                                                    )
a nd                                                )
                                                    )
                                                    )
W LLI AM B. SETTERS,
 I                                                  )
                                                    )   HONORABLE J OHN B. HAGLER, J R. ,
                De f e nda nt .                     )   J UDGE



Fo r Ap p e l l a nt                                                For Appe l l e e

E. L. PARKER, I I I                                                 J ERRY M M
                                                                             .    ARTI N
Et o wa h , Te nne s s e e                                          Knoxvi l l e , Te nne s s e e




                                          OPINION




AFFI RMED AND REMANDED                                                             Sus a no, J .



                                                    1
                   Thi s i s a de c l a r a t or y j udgme nt a c t i on.      I n t he

c omp l a i nt , W ndy Se t t e r s ( M s . Se t t e r s ) s e e ks a de c l a r a t i on t h a t
                  e                    r

a n e x c l us i on i n he r a ut omo bi l e i ns ur a nc e pol i c y i s i nva l i d a s

a g a i ns t publ i c p ol i c y; a nd, a l t e r na t i ve l y, t h a t t he e xc l us i on,

d u e t o a n a mbi gui t y i n t he i ns ur a nc e pol i c y, i s une nf or c e a bl e

a g a i n s t he r .    The s ubj e c t pr ovi s i on e xc l ude s t he e xt e ns i on of

l i a b i l i t y c ove r a ge t o a n i ns ur e d whe n t ha t pe r s on’ s ne gl i ge nc e

c a u s e s i nj ur y t o a f a mi l y me mbe r .       Re l yi ng on t hi s e xc l us i on, t h e

d e f e nd a nt , Pe r ma ne nt Ge ne r a l As s ur a nc e Cor por a t i on ( Pe r ma ne nt

Ge ne r a l ) , d e ni e d c ove r a ge wi t h r e s pe c t t o c l a i ms a s s e r t e d by M s .
                                                                                               r

Se t t e r s i ndi vi dua l l y a nd on be ha l f of he r c hi l dr e n a r i s i ng s ol e l y

o u t o f i nj ur i e s s us t a i ne d by t he c hi l dr e n i n a n a ut omobi l e

a c c i d e nt .    The a c c i de nt wa s c a us e d, i n pa r t , by t he ne gl i ge nt

d r i v i n g of he r hus ba nd.         The t r i a l c our t gr a nt e d Pe r ma ne nt

Ge n e r a l ’ s mot i on f or j udgme nt on t he pl e a di ngs , f i ndi ng t he

e x c l u s i on t o be “ va l i d, e nf or c e a bl e a nd not vi ol a t i ve of t he

p u b l i c pol i c y” of Te nne s s e e .      Pl a i nt i f f a ppe a l s , r a i s i ng t wo

i s s u e s t ha t pr e s e nt t he f ol l owi ng que s t i ons :



                   1.     I s a pr ovi s i on i n a n a ut omobi l e i ns ur a nc e
                   pol i c y e xc l udi ng c ove r a ge f or l i a bi l i t y t o a
                   “ f a mi l y me mbe r ” vi ol a t i ve of t he publ i c
                   pol i c y of Te nne s s e e ?

                   2.    I s t he l i a bi l i t y c ove r a ge i n t he s ubj e c t
                   pol i c y a mbi guous s o a s t o wa r r a nt a s t r i c t
                   c ons t r uc t i on a ga i ns t Pe r ma ne nt Ge ne r a l ?




                                                   2
                                                    I



                    Our r e vi e w i n t hi s c a s e i s gove r ne d by we l l - e s t a bl i s h e d

r ul e s :



                    [ W e a r e bound t o t r e a t a s f a l s e a l l
                        ]
                    a l l e ga t i ons of . . . t he movi ng pa r t y, whi c h a r e
                    de ni e d, a nd a s t r ue a l l we l l - pl e a de d
                    a l l e ga t i ons c ont a i ne d i n t he pl e a di ngs
                    of . . . t he oppone n t of t he mot i on.            Se e Tr i gg
                    v . M ddl e Te nn. El e c . M mbe r s hi p Cor p. , 533
                            i                             e
                    S. W 2d 730, 732- 33 ( Te nn. App. 1975) .
                          .                                                     In
                    ot he r wor ds , on a n a ppe a l f r om a n or de r
                    a l l owi ng a j udgme nt on t he pl e a di ngs . . . a l l
                    we l l - pl e a de d f a c t s a nd a l l r e a s ona bl e
                    i nf e r e nc e s d r a wn t he r e f r om mus t be a c c e pt e d
                    a s t r ue .     Tr i gg a t 733 ( c i t i ng Dar wi n v . Town
                    of Cooke v i l l e , 170 Te nn. 508, 97 S. W 2d 838      .
                    ( 1936) ; Rodge r s v . Rodge r s , 53 Te nn. 489
                    ( 1871) ) .      Conc l us i ons of l a w a r e not a dmi t t e d
                    nor s houl d j udgme nt on t he pl e a di ngs be
                    gr a nt e d unl e s s t he movi ng pa r t y i s c l e a r l y
                    e nt i t l e d t o j udgme nt .       Tr i gg a t 733.



M Cl e na han v . Cool e y , 806 S. W 2d 767, 769 ( Te nn. 1991) .
 c                                   .                                                    Thus , i n

t h e i n s t a nt c a s e we a c c e pt a s t r ue a l l we l l - pl e a de d f a c t s i n t h e

c o mp l a i nt .      W mus t t he n de t e r mi ne whe t he r , on t he f a c e of t ha t
                        e

p l e a d i ng, t h e p l a i nt i f f i s e nt i t l e d t o move f or wa r d.      Aga i ns t

t h i s b a c kgr ound, we be gi n our a na l ys i s .



                                                    II



                    Pe r ma ne nt Ge ne r a l i s s ue d t o M s . Se t t e r s a nd he r
                                                              r

h u s b a n d , W l l i a m Se t t e r s , a n a ut omobi l e i ns ur a nc e pol i c y.
                 i                                                                           The

p o l i c y i nc l ude s l i a bi l i t y i ns ur a nc e c ove r a ge f or “ ‘ bodi l y i nj ur y ’



                                                     3
o r ‘ p r o pe r t y da ma ge ’ f or whi c h a ny ‘ i ns ur e d’ be c ome s l e ga l l y

r e s p o n s i bl e . ”    The pol i c y de f i ne s “ i ns ur e d” i n pa r t a s “ you or

a n y ‘ f a mi l y me mbe r . ’ ”      I t f ur t he r pr ovi de s t ha t Pe r ma ne nt Ge ne r a l

h a s “ n o dut y t o de f e nd a ny s ui t or s e t t l e a ny c l a i m f or ‘ bodi l y

i n j u r y ’ or ‘ pr ope r t y da ma ge ’ not c ove r e d unde r t hi s pol i c y. ”            Th e

p o l i c y c ont a i ns a numbe r of e xc l us i ons .            One of t he s e e xc l us i on s

i s s t a t e d a s f ol l ows :



                  A.   W do not pr ovi de Li a bi l i t y Cove r a ge
                         e
                  f or a ny pe r s on:

                                            *       *      *

                  10.    For bodi l y i nj ur y t o you or a ny “ f a mi l y
                  me mbe r . ”



Th e t e r m “ f a mi l y me mbe r ” i s de f i ne d i n t he pol i c y a s



                  a pe r s on r e l a t e d t o you by bl ood, ma r r i a ge or
                  a dopt i on who i s a r e s i de nt of your hous e hol d.
                  Thi s i nc l ude s a wa r d or f os t e r c hi l d.



                  Soon a f t e r t he pol i c y we nt i nt o e f f e c t , M . Se t t e r s wa s
                                                                            r

d r i v i n g a n a ut omobi l e whe n he wa s i nvol ve d i n a c ol l i s i on wi t h

a no t h e r ve hi c l e .      The a c c i de nt wa s c a us e d, a t l e a s t i n pa r t , b y

h i s n e g l i ge nc e .     The Se t t e r s ’ mi nor c hi l dr e n, M l a ni e Ann Se t t e r s
                                                                        e

a nd Ni c ol e Kr ys t a l Se t t e r s , we r e pa s s e nge r s i n M . Se t t e r s ’ c a r
                                                                       r

a n d we r e i nj ur e d i n t he a c c i de nt .       M s . Se t t e r s s ubs e que nt l y ma d e
                                                         r

d e ma n d upon Pe r ma ne nt Ge ne r a l f or pa yme nt of da ma ge s s us t a i ne d a s

a r e s u l t of t he c hi l dr e n’ s i nj ur i e s .         Ba s e d upon t he “ f a mi l y




                                                    4
me mb e r ” e xc l us i on i n t he pol i c y, Pe r ma ne nt Ge ne r a l r e f us e d t o

h o n o r h e r c l a i ms a nd t hi s l i t i ga t i on r e s ul t e d.



                                                    III



                     The f i r s t i s s ue r a i s e d by M s . Se t t e r s i s whe t he r
                                                            r

e n f o r c e me nt of t he pol i c y’ s e xc l us i on of l i a bi l i t y c ove r a ge f o r

i n j u r i e s t o a f a mi l y me mbe r vi ol a t e s t he publ i c pol i c y of

Te n n e s s e e .     She a r gue s t ha t by e xc l udi ng “ i nnoc e nt vi c t i ms f r o m

c o v e r a g e ” a nd “ unf a i r l y e xpos i ng t he i ns ur e d t o l i a bi l i t y wi t h o u t

c o v e r a g e , ” t hi s e xc l us i on c ont r a ve ne s t he publ i c pol i c y of

Te n n e s s e e , a s e xpr e s s e d i n t he Fi na nc i a l Re s pons i bi l i t y La w of

1 9 7 7 , a s a me nde d ( t he Ac t ) , T. C. A. § 55- 12- 101 e t s e q.               I n he r

b r i e f , s he pr i ma r i l y r e l i e s upon a c a s e f r om W s hi ngt on, M ual
                                                                    a              ut

o f Enumc l aw I ns . Co. v . W s c omb, 634 P.2d 441 ( W s h. 1982) .
                               i                          a                                         In

t h a t c a s e , t he Supr e me Cour t of W s hi ngt on de c l a r e d t ha t t he s e
                                            a

t y p e s o f f a mi l y me mbe r e xc l us i ons we r e voi d a s a ga i ns t t he publ i c

p o l i c y of t ha t s t a t e .       W t h a l l due de f e r e nc e t o t ha t c our t a nd
                                         i

i t s r e a s oni ng, we f i nd t ha t t he l a w of t hi s j ur i s di c t i on i s

o t h e r wi s e .



                     Te nne s s e e c our t s ha ve c ons i s t e nt l y he l d t ha t f a mi l y

me mb e r e xc l us i ons i n l i a bi l i t y i ns ur a nc e pol i c i e s a r e va l i d.          Se e

e . g . , Ho l t v . St at e Far m M . Aut o. I ns . Co. , 486 S. W 2d 734, 7 3 5
                                    ut                             .

( Te n n . 1972) ; Omaha Pr ope r t y & Cas ual t y I ns . Co. V. Johns on, 86 6

S. W 2 d 539, 541 ( Te nn. App. 1993) ; Be e f N’ Bi r d of Ame r i c a, I nc .
    .

v . Co nt i ne nt al Cas ual t y Co. , 803 S. W 2d 234, 237 ( Te nn. App.
                                               .

                                                     5
1 9 9 0 ) ; a nd Dr e s s l e r v . St at e Far m M . Aut o. I ns . Co. , 376 S. W 2 d
                                                   ut                             .

7 0 0 , 7 0 2 ( Te nn. App. 1963) .           I n Hol t , t he Supr e me Cour t

r e a f f i r me d t he hol di ng of Dr e s s l e r t ha t



                [ c ] l a us e s i n i ns ur a nc e c ont r a c t s e xc l udi ng
                f r om c ove r a ge me mbe r s of t he i ns ur e d’ s f a mi l y
                or hous e hol d a r e va l i d a nd bi ndi ng.



Hol t , 4 86 S. W 2d a t 735 ( quot i ng Dr e s s l e r , 376 S. W 2d a t 702) .
                 .                                                .

I n mo r e ge ne r a l t e r ms , t he c our t s of t hi s s t a t e ha ve he l d t ha t

“ c l e a r l y wor de d e xc l us i on[ s ] ” t ha t l i mi t , but do not c ompl e t e l y

n e g a t e , ot he r ge ne r a l pr ovi s i ons wi t hi n a pol i c y, a r e not

c o n t r a r y t o publ i c pol i c y.      Be e f N’ Bi r d of Ame r i c a, 803 S. W 2 d
                                                                                      .

a t 237.



                Thi s c our t a ddr e s s e d a c a s e s i mi l a r t o t he i ns t a nt c a s e

i n t h e unr e por t e d c a s e of J. C. Pe nne y Cas ual t y I ns . Co. v .

Do ug l a s , C/ A No. 01A01- 9010- CH- 00338, 1991 W 3311 ( Te nn. App. ,
                                                     L

M S. , f i l e d J a nua r y 1 8, 1 991, Ca nt r e l l , J . ) .
 .                                                                   Tha t c a s e i nvol ve d

t wo q u e s t i ons : whe t he r t he i ns ur e d’ s s t e ps on f e l l wi t hi n a f a mi l y

me mb e r e xc l us i on s i mi l a r t o t he one a t i s s ue he r e , a nd whe t he r

s u c h a c l a us e wa s vi ol a t i ve of publ i c pol i c y.       As i s t he c a s e

h e r e , t he f a mi l y me mbe r e xc l us i on wa s a l l e ge d t o be i n c onf l i c t

wi t h t h e pol i c y unde r l yi ng t he Ac t .         The c our t i n J. C. Pe nne y

h e l d t h a t t he s t e ps on f e l l wi t hi n t he e xc l us i on; a nd t ha t t he

p o l i c y wa s c ons i s t e nt wi t h t he Ac t ’ s ma nda t e s wi t h r e s pe c t t o

p r o o f o f f i na nc i a l r e s pons i bi l i t y.   I d.   1991 W 3311 a t *4.
                                                                      L                       Th e

c o u r t a l s o not e d t ha t a c our t ’ s a ut hor i t y t o de c l a r e publ i c

                                                   6
p o l i c y i s c l e a r l y c i r c ums c r i be d.       I d.   1991 W 3311 a t *3.
                                                                         L                     As

s t a t e d by t he Supr e me Cour t i n Smi t h v . Gor e , 728 S. W 2d 738
                                                                     .

( Te n n . 1987) ,



                [ t ] he Cour t i s not f r e e t o e s t a bl i s h wha t i t s
                me mbe r s be l i e ve t o be t he be s t pol i c y f or t he
                St a t e ; r a t he r , we mus t de t e r mi ne whe r e publ i c
                pol i c y i s t o be f ound, wha t t he s pe c i f i c
                publ i c pol i c y i s , a nd how i t i s a ppl i c a bl e t o
                t he c a s e a t ha nd.     Or di na r i l y, t he Cour t i s
                not t he i ns t i t ut i on t ha t i s c a l l e d upon t o
                di vi ne t he na t ur e of publ i c pol i c y i n i t s
                mos t ge ne r a l t e r ms ; t hi s Cour t us ua l l y
                de c i de s whe t he r or not a ny c ont r ol l i ng publ i c
                pol i c y ha s be e n e s t a bl i s he d or de c l a r e d a nd
                t he n de t e r mi ne s how i t a ppl i e s t o a
                pa r t i c ul a r c a s e .



I d. a t 746.         The s e pr i nc i p l e s we r e f ol l owe d by t he c our t i n J. C.

Pe nne y , a nd we be l i e ve t he y c ont r ol he r e .



                The l e gi s l a t i ve br a nc h i s ve s t e d wi t h t he pr i ma r y

a u t h o r i t y t o e s t a bl i s h pub l i c pol i c y.        Cr awf or d v . Buc kne r , 83 9

S. W 2 d 754, 759 ( Te nn. 199 2) ( c i t i ng Hy de v . Hy de , 562 S. W 2d 1 9 4 ,
    .                                                                    .

1 9 6 ( Te nn. 1978) ) .         W be l i e ve t ha t a ny de t e r mi na t i on t ha t f a mi l y
                                  e

me mb e r e xc l us i ons a r e vi ol a t i ve of publ i c pol i c y mus t be l e f t t o

t h e Ge n e r a l As s e mbl y.      W not e t ha t body ha s ha d a mpl e
                                       e

o p p o r t u ni t y t o a ddr e s s t hi s i s s ue i n t he Ac t a nd e l s e whe r e , ye t

h a s f a i l e d t o do s o.



                The r e c e nt c a s e of Br oadwe l l by Br oadwe l l v . Hol me s ,

8 7 1 S. W 2d 471 ( Te nn. 1994) , doe s not c ompe l a c ont r a r y
          .




                                                        7
c o n c l u s i on.      The r e t he Supr e me Cour t l i mi t e d pa r e nt a l i mmuni t y ,

h o l d i n g t ha t



                  [ p] a r e nt a l i mmuni t y i n Te nne s s e e i s l i mi t e d
                  t o c onduc t t ha t c ons t i t ut e s t he e xe r c i s e of
                  pa r e nt a l a ut hor i t y, t he pe r f or ma nc e of
                  pa r e nt a l s upe r vi s i on, a nd t he pr ovi s i on of
                  pa r e nt a l c a r e a nd c us t ody.



I d. a t 476- 77.            The Br oadwe l l c a s e f ol l owe d on t he “ he e l s ” of t h e

a b o l i t i on of t he doc t r i ne of s pous a l i mmuni t y i n t he Supr e me

Co u r t c a s e of Dav i s v . Dav i s , 657 S. W 2d 753 ( Te nn. 1983) .
                                                  .                                        M s.
                                                                                            r

Se t t e r s a r gue s t ha t t he s e de c i s i ons s houl d be “ l ogi c a l l y”

e x t e n d e d t o i nva l i da t e a ny c l a us e i n a n i ns ur a nc e pol i c y t ha t

e x c l u d e s l i a bi l i t y c ove r a ge f or i nj ur i e s t o a s pous e or ot he r

f a mi l y me mbe r .        W di s a gr e e .
                              e



                  The c a s e o f El am v . Pr ot e c t i v e I ns . Co. a nd Pe r mane nt

Ge ne r al As s ur anc e Cor p. , 1987 W 13829 ( Te nn. App. , W S. , f i l e d
                                        L                       .

J u l y 1 6 , 1987, Ne a r n, J . ) , r e v ’ d on ot he r gr ounds , 1990 W 458
                                                                            L

( Te n n . , f i l e d J a nua r y 8, 1990, not de s i gna t e d f or publ i c a t i on,

O’ Br i e n, J . ) , a ddr e s s e d t h e e f f e c t of Dav i s ’ a bol i t i on of s pous a l

i mmu n i t y on a f a mi l y me mbe r e xc l us i on i n a n i ns ur a nc e pol i c y t h a t

o p e r a t e d t o de ny l i a bi l i t y c ove r a ge t o a wi f e whos e hus ba nd wa s

i n j u r e d a s a r e s ul t of t he f or me r ’ s ne gl i ge nc e .       The c our t f oun d

t ha t t he Dav i s de c i s i on, whi c h a ddr e s s e d whe t he r one s pous e c ou l d

b r i n g a n a c t i on a ga i ns t t he ot he r i n t or t , ha d no be a r i ng on t h a t

c a s e , whi c h, a s he r e , i nvol ve d t he i nt e r pr e t a t i on of a c ont r a c t

o f i n s u r a nc e .     El am, 1987 W 13829 a t *2.
                                        L                           The c our t we nt on t o

                                                    8
s t a t e t ha t “ s pous a l e xc l us i on pr ovi s i ons i n a l i a bi l i t y pol i c y

a r e n o t vi ol a t i ve of publ i c pol i c y. ”         I d.    ( c i t i ng Dr e s s l e r v .

St at e Fa r m M . Aut o. I ns . Co. , 376 S. W 2d 700 ( Te nn. App.
                ut                             .

1963) ) .



               El am i s a na l ogous t o t he c a s e a t ha nd.              I n our

j u d g me n t , t he de c i s i ons i n Br oadwe l l a nd Dav i s , whi c h M s .
                                                                              r

Se t t e r s a s ks t ha t we e xt e nd t o i nva l i da t e t he f a mi l y me mbe r

e x c l u s i on he r e , do not ha ve t he “ e l a s t i c i t y” s ugge s t e d by he r .

W d o n ot r e a d Br oadwe l l t o r e qui r e i nva l i da t i on of t hi s
 e

e x c l u s i ona r y pr ovi s i on on publ i c pol i c y gr ounds .           Fur t he r mor e ,

c a s e s d e c i de d s ubs e que nt t o Br oadwe l l ha ve uphe l d s i mi l a r f a mi l y

me mb e r e xc l us i ons , wi t hout e xpr e s s i ng a ny r e s e r va t i ons ba s e d o n

p u b l i c pol i c y gr ounds .      Se e , e . g. , St at e Far m M . Aut o. I ns . Co .
                                                                     ut

v . Do t s on, C/ A No. 02A01- 9407- CV- 00166, 1995 W 548784 ( Te nn.
                                                      L

Ap p . , W S. , f i l e d Se pt e mbe r 18, 1995, Hi ghe r s , J . ) a nd Al l s t at e
          .

I ns . Co . V. Summe r s , C/ A No. 01A01- 9407- CV- 00361, 1994 W 71983 9
                                                                  L

( Te n n . App. , M S. , f i l e d De c e mbe r 30, 1 994, Le wi s , J . ) .
                   .                                                                        The

c o u r t i n Dot s on a f f i r ma t i ve l y s t a t e d t ha t “ e xc l us i ona r y

p r o v i s i ons i n a ut omobi l e i ns ur a nc e pol i c i e s a r e not i nc ons i s t e n t

wi t h t he p ubl i c p ol i c y o f t hi s s t a t e . ”      Dot s on, 1995 W 548784 a t
                                                                               L

*3.



               An i ns ur a nc e pol i c y mus t be c ons t r ue d i n a r e a s ona bl e ,

l o g i c a l ma nne r , s o a s t o e f f e c t ua t e t he i nt e nt i on of t he pa r t i e s .

J . C. Pe nne y , 1991 W 3311 a t *2.
                        L                             Pa r t i e s t o a n i ns ur a nc e

c on t r a c t a r e f r e e t o c ont r a c t a s t he y s e e f i t s o l ong a s t he y

                                                  9
r e ma i n wi t hi n t he bounds of l a w, i nc l udi ng publ i c pol i c y.                El a m,

1 9 8 7 W 13829 a t *2.
         L                        Gi ve n t he s e c ons i de r a t i ons , a nd t he

a u t h o r i t y i n t hi s s t a t e hol di ng t ha t f a mi l y me mbe r e xc l us i ons i n

l i a b i l i t y p ol i c i e s a r e c ons i s t e nt wi t h t he publ i c pol i c y of

Te n n e s s e e , we hol d t ha t t he e xc l us i on a t i s s ue i n t hi s c a s e i s

n o t c o n t r a r y t o publ i c pol i c y.



                                                 IV



               M s . Se t t e r s ’ s e c ond i s s ue r a i s e s t he que s t i on of
                r

wh e t h e r t he t e r ms of t he pol i c y c r e a t e s uc h a n a mbi gui t y a s t o

r e q u i r e a s t r i c t c ons t r uc t i on i n he r f a vor .   W do not f i nd a n y
                                                                      e

a mb i g u i t y i n t he r e l e va nt pr ovi s i ons of t he pol i c y.



               I t i s t r ue t ha t a mbi guous pr ovi s i ons i n a n i ns ur a nc e

p o l i c y a r e t o be c ons t r ue d a ga i ns t t he i ns ur e r ; howe ve r , i n t he

a b s e n c e of a ny a mbi gui t y,



               i t i s t he d ut y of t he Cour t . . . t o t a ke t he
               or di na r y me a ni ng of t he wor ds us e d, f a vor i ng
               ne i t he r p a r t y i n t he i r c ons t r uc t i on. . . The
               c our t s c a nnot c r e a t e a n a mbi gui t y whe r e none
               e xi s t s .



Oma ha Pr ope r t y & Cas ual t y I ns . Co. , 866 S. W 2d a t 541 ( quot i ng
                                                       .

W ne c o f f v . Nat i onwi de M . I ns . Co. , 444 S. W 2d 84, 87 ( Te nn.
 i                              ut                      .

1 9 6 9 ) a nd I n r e Cl e me nt ’ s Es t at e , 414 S. W 2d 644, 646 ( Te nn.
                                                          .

1967) ) .     I n a ddi t i on, a s s t a t e d by t hi s c our t ,




                                                 10
                    [ s ] o l ong a s a n e xc l us i ona r y c l a us e me r e l y
                    l i mi t s c ove r a ge a nd doe s not t ot a l l y
                    e ma s c ul a t e a pr e vi ous l y s t a t e d c ove r a ge , t hi s
                    Cour t doe s not c onc e i ve a c l e a r l y wor de d
                    e xc l us i on t o be r e pugna nt t o a pr e vi ous
                    ge ne r a l s t a t e me nt of c ove r a ge .



Be e f N’ Bi r d, 803 S. W 2d a t 237.
                          .                               Tha t i s t he s i t ua t i on now

b e f o r e us .       The pol i c y c on t a i ns a s t a t e me nt of c ove r a ge , f ol l owe d

b y a p r ovi s i on r e l i e vi ng Pe r ma ne nt Ge ne r a l of t he obl i ga t i on t o

d e f e nd or s e t t l e c l a i ms t ha t a r e not c ove r e d.           I t l at er

e nu me r a t e s c e r t a i n e xc l us i ons , or s pe c i f i c c i r c ums t a nc e s unde r

wh i c h t he pol i c y’ s l i a bi l i t y c ove r a ge doe s not a ppl y.                 W do n o t
                                                                                             e

f i n d t h e s e va r i ous pr ovi s i ons , whe n r e a d t oge t he r , t o be

a mb i g u o us .      The r e i s c ove r a ge e xc e pt whe n t ha t c ove r a ge i s

e x p r e s s l y e xc l ude d.



                    W a r e wi t hout a ut hor i t y t o “ r e wr i t e pol i c i e s of
                     e

i n s u r a n c e t o pr ovi de c ove r a ge whe r e no c ove r a ge wa s i nt e nde d. ”

Sp e a r s v . Comme r c i al I ns . Co. Of Ne war k, N. J. , 866 S. W 2d 544,
                                                                      .

5 4 8 ( Te nn. App. 1993) .              Si nc e we f i nd no a mbi gui t y i n t he

r e l e v a n t l a ngua ge of t he p ol i c y he r e , we hol d t ha t M s . Se t t e r s ’
                                                                         r

s e c o n d i s s ue i s a l s o wi t hout me r i t .



                    The j udgme nt of t he t r i a l c our t i s a f f i r me d.             Cos t s o n

a pp e a l a r e a s s e s s e d t o t he a ppe l l a nt a nd he r s ur e t y.          Thi s c a s e

i s r e ma nde d t o t he t r i a l c our t f or c ol l e c t i on of c os t s a s s e s s e d

t h e r e , pur s ua nt t o a ppl i c a bl e l a w.




                                                     11
                                        _________________________
                                        Cha r l e s D. Sus a no, J r . , J .



CONCUR:



_ _ _ _ _ _ _ __________________
Ho u s t o n M Godda r d, P. J .
                .



_ _ _ _ _ _ _ __________________
He r s c he l P. Fr a nks , J .




                                   12